COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  JOSE LUIS MORENO,                               §
                                                                No. 08-18-00179-CR
                    Appellant,                    §
                                                                  Appeal from the
  v.                                              §
                                                             County Court at Law No. 2
                                                  §
  THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                  §
                    Appellee.                                   (TC# 20170C06110)
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 4TH DAY OF DECEMBER, 2020.


                                             GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.